Citation Nr: 1133132	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-37 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to August 28, 1995, and in excess of 20 percent disabling, for the period beginning August 28, 1995, for post operative lumbar laminectomy, herniated nucleus pulposis L5-S1.

3.  Entitlement to an initial compensable evaluation for seborrheic keratosis.

4.  Entitlement to an initial compensable evaluation for residuals of a fracture of the middle phalanx, third finger of the right hand.

5.  Entitlement to an initial compensable evaluation for right inguinal hernia.

6.  Entitlement to an initial compensable evaluation for left inguinal hernia.

7.  Entitlement to an initial compensable evaluation for residuals of a right elbow injury.

8.  Entitlement to an initial compensable evaluation for deviated nasal septum.

9.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

10.  Entitlement to an initial compensable evaluation for post excision, basal cell carcinoma of the nose.

11.  Entitlement to an initial compensable evaluation for arthritis of the left knee.

12.  Entitlement to an initial compensable evaluation for arthritis of the right knee.

13.  Entitlement to an initial compensable evaluation for sinusitis.

14.  Entitlement to an initial evaluation in excess of 10 percent disabling for arthritis of the cervical spine.

15.  Entitlement to service connection for bronchitis.

16.  Entitlement to service connection for short term memory loss.

17.  Entitlement to service connection for migraine headaches.

18.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966, from April 1966 to October 1970, and from November 1975 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from Department of Veterans Affairs (VA) Regional Offices (RO).  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to August 28, 1995, and in excess of 20 percent disabling, for the period beginning August 28, 1995, for post operative lumbar laminectomy, herniated nucleus pulposis L5-S1; entitlement to an initial compensable evaluation for seborrheic keratosis; entitlement to an initial compensable evaluation for residuals of a fracture of the middle phalanx, third finger of the right hand; entitlement to an initial compensable evaluation for right inguinal hernia; entitlement to an initial compensable evaluation for left inguinal hernia; entitlement to an initial compensable evaluation for residuals of a right elbow injury; entitlement to an initial compensable evaluation for deviated nasal septum; entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to an initial compensable evaluation for post excision, basal cell carcinoma of the nose; entitlement to an initial compensable evaluation for arthritis of the left knee; entitlement to an initial compensable evaluation for arthritis of the right knee; entitlement to an initial compensable evaluation for sinusitis; entitlement to an initial evaluation in excess of 10 percent disabling for arthritis of the cervical spine; entitlement to service connection for bronchitis; entitlement to service connection for short term memory loss; entitlement to service connection for migraine headaches; and entitlement to service connection for a left elbow disorder are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's hypertension is manifested by systolic blood pressure predominantly 160 or higher; but diastolic pressure has never been shown to be predominantly 110 or more and systolic pressure has never been shown to be predominantly 200 or higher throughout the appeal period.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for a 10 percent disability evaluation, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic rather than specific notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

Via letter dated in November 2006, the Veteran was informed of the evidence required to establish entitlement to a higher evaluation, the evidence not of record necessary to substantiate his higher evaluation claim, and his and VA's respective duties for obtaining evidence.  He additionally was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and of how VA determines effective dates.  By letter dated in December 2007, the Veteran again was notified of how VA determines disability ratings, including additional notice of consideration of the impact on employment, and effective dates.  He finally was informed via letter dated in May 2008 of how VA determines disability ratings specifically for hypertension, which again included notice of consideration of the impact on employment.

The November 2006 letter fully addressed all notice elements and was supplied in advance of the initial adjudication of the claim by the AOJ, in February 2007.  Nothing more was required.  The December 2007 and May 2008 letters accordingly went above and beyond, albeit after the initial adjudication by the RO/AOJ, by readdressing some of the notice elements as well as by providing specific rather than generic information regarding one such element.  For these reasons, the Board finds that the Veteran has not been prejudiced because the duty to notify has been more than satisfied.  In addition, neither he nor his representative has met the obligation to allege any such prejudice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection initially was granted for his hypertension.  His VA treatment records have also been obtained and associated with the claims file.  In addition, private treatment records from Dr. J.A. have been associated with the claims file.  

The Veteran was afforded a VA hypertension examination in December 2006.  Although the examiner did not review the claims file, the Board notes such a review was not necessary because the Board is evaluating the Veteran's hypertension disability based on the objective findings, and particularly, those relating to his blood pressure, which do not require a review of his medical records.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  In addition, the examiner rendered an opinion as to the effects of the Veteran's disability on his occupation and daily activities.  As such, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Acknowledgement is given to the request of the Veteran's representative in the May 2011 "Appellant's Brief" that another VA hypertension examination be conducted because the previous examination is "too old" to allow for proper evaluation of the Veteran's hypertension.  Yet a new examination is not required solely because the December 2006 VA hypertension examination is a few years old.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  There further is no indication that another examination is warranted.  The Veteran does not contend that there has been an increase in the severity of his hypertension since this examination.  In addition, as discussed below, the evidence since this adequate examination does not reveal an indication that the Veteran's hypertension has become more severe. 

Other than this request for another VA hypertension examination, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Higher Evaluation

The Veteran contends that his hypertension disability is more severe than contemplated by a noncompensable evaluation.  

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against his claim.  Id.

The Veteran filed a claim of entitlement to a higher evaluation for hypertension in October 2006.  The Veteran's hypertension is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101 a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  An individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control must receive a minimum 10 percent disability rating.  When diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, a 20 percent disability evaluation is assigned.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  Diastolic pressure predominantly 130 or more merits the maximum 60 percent disability evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Throughout the entire period on appeal, VA treatment records establish that the Veteran has been prescribed various medications to bring his blood pressure under control.

VA treatment records dated in December 2005 reveal systolic/diastolic blood pressure measurements of 147/90 and 140/78.  They also reveal the Veteran's report of home blood pressure measurements between 130-135/70 with occasional systolic readings in the 150s.

The Veteran's blood pressure measured 134/70 and 152/90 in September 2006.  He indicated that his home blood pressure measurements ranged from the 136-150's/80-92.  In October 2006, his blood pressure was found to be 162/92.  He noted home blood pressure measurements ranging from 127-159/80-90's.  The Veteran's blood pressure was measured as 149/85 in December 2006.  His home blood pressure measurements were reported to be in the 140-160's/80-90's.  

As referenced above, the Veteran underwent a VA hypertension examination in December 2006.  It was noted that he takes blood pressure medication.  His blood pressure was characterized as stable.  Blood pressure measurements of 172/101, 172/102, 163/90, and 189/100 were obtained at that time.

The Veteran's blood pressure was measured as 166/92 in February 2007.  Contemporaneous home blood pressure measurements reportedly ranged from the 140-160's/80-90's.  In April 2007, the Veteran's blood pressure was measured as 144/77 with contemporaneous home measurements noted to range from the 140-160's/80-90's.  A blood pressure of 152/92 was noted in July 2007.  167/90 was the blood pressure measurement obtained prior to a colonoscopy in September 2007.  Additional measurements that month were 152/78 and 168/92.  The Veteran indicated home blood pressure measurements ranging from the 150-160's/80-90's.  His physician characterized his blood pressure as "uncontrolled" in a letter that month.  In November 2007, a blood pressure measurement of 174/92 was obtained.  Home measurements were noted by the Veteran to range from the 130-160's/80-90's.  

In January 2008, the Veteran underwent a VA heart examination.  His blood pressure then was found to be 169/86.

The Veteran's blood pressure was measured as 144/89 and 148/86 in February 2008.  Contemporaneous home blood pressure measurements reportedly ranged from the 140-150's/80-90's.  In July 2008, blood pressure measurements of 126/85 and 122/72 were obtained.  The Veteran's physician noted much improvement due to significant weight loss.

Given the above, the Board finds that a compensable disability evaluation of 10 percent is warranted for hypertension.  The evidence does not show diastolic pressure predominantly 100 or more.  Only 3 of the 22 blood pressure measurements documented included a diastolic pressure of 100 or higher.  All were taken in December 2006.  Further, the Veteran never indicated that his home blood pressure measurements included a diastolic pressure of 100 or more.  The evidence is in relative equipoise, however, regarding whether systolic pressure of 160 or more is predominant.  10 of the 22 blood pressure measurements documented included a systolic pressure of 160 or higher whereas 12 did not.  The Veteran additionally has indicated 5 times that his home blood pressure measurements included systolic pressures ranging into the 160's whereas he has indicated 3 times that systolic pressures stopped short of the 160's.  In total, there are 15 instances in which systolic pressures of 160 or higher were documented or reported by the Veteran and 15 instances in which systolic pressures of lower than 160 were documented or reported by the Veteran.  Affording the Veteran the benefit of the doubt regarding whether the criteria for a 10 percent rating have been most nearly approximated is for application on the basis of this finding.  As such, consideration of the third manner in which a 10 percent evaluation can be obtained, a history of diastolic pressure predominantly 100 or more with required continuous medication for control, is unnecessary.

The Board further finds that a disability evaluation in excess of 10 percent is not warranted.  None of the blood pressure measurements documented included a diastolic pressure of 110 or more or a systolic pressure 200 or more.  The Veteran also has never indicated that his home blood pressure measurements included a diastolic pressure of 110 or higher or a systolic pressure of 200 or higher.  It follows that such diastolic and systolic measurements have not manifested, let alone predominated.  Therefore, the criteria for an evaluation in excess of 10 percent disabling have not been met.

In sum, resolving all doubt in the favor of the Veteran the evidence supports the grant of a disability rating of 10 percent, but no higher, for the Veteran's hypertension, for the entire period on appeal.  As this finding applies to the entire period on appeal, a staged rating is inappropriate.

The above determination granting the Veteran a 10 percent disability evaluation for hypertension is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  There further has been no showing from the record that the Veteran's hypertension disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran has complained of one primary symptom.  Specifically, he noted in a December 2006 statement instances in which his blood pressure "spikes to a high dangerous level" and causes him to feel terrible.  The findings set forth above contained in VA treatment records and from the VA examinations reveal blood pressure measurements establishing hypertension at various levels.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertension as diastolic blood pressure predominately 90 mm. or greater).  These symptoms and findings expressly are accounted for by the Diagnostic Code 7101 criteria.  As the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional hypertension disability picture.  

In addition, the evidence does not show that the Veteran exhibits the related factors of marked interference with employment or frequent periods of hospitalization.  It was revealed at the January 2008 VA heart examination that he works in the telecommunications field.  At no time has he reported difficulty in this position or in a previous position, if any, as a result of his hypertension.  While the examiner who conducted the December 2006 VA hypertension examination determined that the Veteran's hypertension had significant effects, namely weakness or fatigue, on his occupational activities, it was not found that he was unable to work or even missed a substantial amount of time from work as a result of hypertension.  It thus appears that while there is interference with employment, it does not rise to the level of marked interference.  Further, there is no other evidence of any, let alone frequent, hospitalizations due to hypertension.  The Veteran reported going to the emergency room related to his hypertension, but only on one occasion prior to the period on appeal.  Emergency room treatment moreover does not necessary mean inpatient hospital treatment.  VA treatment records dated during the timeframe under consideration make no mention of any inpatient hospital treatment for hypertension.

Having failed to find that the Veteran manifests an exceptional hypertension disability picture not adequately addressed by the applicable schedular rating criteria with related factors such as marked interference with employment or frequent periods of hospitalization, referral to the Under Secretary for Benefits or Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 111.

The Board finally notes that if the Veteran or the record reasonably raises the question of whether he is unemployable due to the disability for which a higher evaluation is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered as part of the claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not contended that he is unemployable due to his hypertension.  There also is no such indication from the record.  To reiterate from above, the significant occupational effects of weakness and fatigue determined to be the result of the Veteran's hypertension by the examiner who performed the December 2006 VA hypertension examination do not equate to an inability to work.  The Veteran indeed was noted at the January 2008 VA heart examination to work in the telecommunications field.  Thus, consideration of TDIU as a component to the issue of the Veteran's entitlement to a higher evaluation for hypertension is not warranted.


ORDER

A 10 percent disability evaluation for hypertension is granted, subject to the laws and regulations governing monetary awards.


REMAND

In a rating decision dated in August 1994, the RO granted entitlement to service connection for post operative lumbar laminectomy, herniated nucleus pulposis L5-S1 and assigned an evaluation of 10 percent disabling; granted service connection for seborrheic keratosis and assigned an evaluation of noncompensably disabling; granted service connection for residuals of a fracture of the middle phalanx, third finger of the right hand and assigned an evaluation of noncompensably disabling; granted service connection for right inguinal hernia and assigned an evaluation of noncompensably disabling; granted service connection for left inguinal hernia and assigned an evaluation of noncompensably disabling; granted service connection for residuals of a right elbow injury and assigned an evaluation of noncompensably disabling; granted service connection for deviated nasal septum and assigned an evaluation of noncompensably disabling; granted service connection for right ear hearing loss and assigned an evaluation of noncompensably disabling; and granted service connection for post excision, basal cell carcinoma of the nose and assigned an evaluation of noncompensably disabling.  In addition, the RO denied entitlement to service connection for sinusitis, bilateral knee pain, bronchitis, left ear hearing loss, short term memory loss, migraine headaches, left elbow disorder, and cervical spine disorder.  Subsequently, in a rating decision dated in April 1995 the Veteran was granted service connection for sinusitis and assigned an evaluation of noncompensably disabling; granted service connection for arthritis of the cervical spine and assigned an evaluation of noncompensably disabling; and granted service connection for arthritis of both knees and assigned an evaluation of noncompensably disabling.

In a statement received in August 1995 the Veteran reported that he requested a complete evaluation of all claimed service connected conditions and also indicated that "[i]f necessary, please consider this as a notice of disagreement."  The Board accepts the Veteran's August 1995, statement as a Notice of Disagreement (NOD) with the August 1994 and April 1995, rating decisions.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Under the circumstances, the Board has no discretion and must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

In a rating decision dated in January 1997 the evaluation of the Veteran's post operative lumbar laminectomy, herniated nucleus pulposis L5-S1 was increased to 20 percent disabling, effective August 28, 1995; the evaluation of the Veteran's arthritis of the cervical spine was increased to 10 percent disabling, effective January 1, 1994; and the Veteran was awarded service connection for bilateral hearing loss and assigned an evaluation of noncompensably disabling, effective January 1, 1994.  Although the Veteran was granted a staged rating for his lumbar spine disorder, was granted a higher initial evaluation for his cervical spine disorder, and was granted entitlement to service connection for bilateral hearing loss, as he has filed an NOD with regard to the initial evaluations of lumbar spine disorder, cervical spine disorder, and his right ear hearing loss, the issues remain on appeal because the subsequent decisions do not constitute a full grant of the benefits sought and he has not expressed satisfaction with the determinations.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to his claims seeking entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to August 28, 1995, and in excess of 20 percent disabling, for the period beginning August 28, 1995, for post operative lumbar laminectomy, herniated nucleus pulposis L5-S1; entitlement to an initial compensable evaluation for seborrheic keratosis; entitlement to an initial compensable evaluation for residuals of a fracture of the middle phalanx, third finger of the right hand; entitlement to an initial compensable evaluation for right inguinal hernia; entitlement to an initial compensable evaluation for left inguinal hernia; entitlement to an initial compensable evaluation for residuals of a right elbow injury; entitlement to an initial compensable evaluation for deviated nasal septum; entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to an initial compensable evaluation for post excision, basal cell carcinoma of the nose; entitlement to an initial compensable evaluation for arthritis of the left knee; entitlement to an initial compensable evaluation for arthritis of the right knee; entitlement to an initial compensable evaluation for sinusitis; entitlement to an initial evaluation in excess of 10 percent disabling for arthritis of the cervical spine; entitlement to service connection for bronchitis; entitlement to service connection for short term memory loss; entitlement to service connection for migraine headaches; and entitlement to service connection for a left elbow disorder, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  The RO should allow the appellant the requisite period of time for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT J. BURRIESCI
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


